Citation Nr: 1601508	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This case came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision rendered by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, a hearing was held before the undersigned at the RO.

In January 2014, the Board issued a decision which, in relevant part, denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court granted a joint motion for partial remand (JMPR) of the claims of entitlement to left ear hearing loss and tinnitus.  [The Veteran did not pursue the claim of entitlement to right ear hearing loss.]  In July 2015, pursuant to the Court's May 2015 instructions, the Board remanded the claims for further development.

Pursuant to the July 2015 remand instructions, the RO sought a medical opinion regarding the etiology of the Veteran's left ear hearing loss and tinnitus.  The medical opinion obtained complies with the Court's and the Board's instructions, so the Board may proceed to the merits.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1.  While the Veteran was exposed to acoustic trauma during active military service, his left ear hearing disability is not related to his military service.

2.  While the Veteran was exposed to acoustic trauma during active military service, his bilateral tinnitus is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Left Ear Hearing Loss

The Veteran asserts entitlement to service connection for left ear hearing loss.  
 
Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

VA provided the Veteran with an examination in December 2009.  Audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
15
25
LEFT
10
15
25
20
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

On the authorized audiological evaluation in September 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
30
LEFT
10
15
30
30
40

Speech audiometry revealed speech recognition ability of 100 percent in both the right and left ears.

These two examinations include the only post-service audiometric testing of record in the Veteran's claims file.

With respect to the left ear, audiometric testing revealed, as indicated above, an auditory threshold of 40 decibels at 4000 Hertz.  The Veteran does have a left ear hearing disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

Moreover, the Veteran contends that he experienced acoustic trauma during his active duty service.  Specifically, he reported being exposed to loud noise from aircraft while stationed on several different aircraft carriers.  The Veteran's service personnel records document his service on the U.S.S. America and the U.S.S. John F. Kennedy.  Further, while his military occupational specialty (MOS) was stock clerk, he testified at his hearing before the undersigned that he frequently had to deliver parts and supplies to the flight deck as part of his duties as stock clerk.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran was exposed to loud noises during his active military service.  

With a left ear hearing disability and in-service acoustic trauma established, the remaining question is whether the Veteran's current left ear hearing disability is causally related to his military service.  See Shedden, 381 F.3d at 1167.  

The Veteran's service treatment records do not indicate that he was diagnosed with or treated for symptoms of sensorineural hearing loss in his left ear during service.  For instance, his separation examination noted normal hearing in his left ear.  See October 1975 Report of Medical Examination (indicating, with respect to left ear, 15db threshold at 500 Hz, 5db thresholds at 1000 Hz and 2000 Hz, and 0db threshold at 4000 Hz); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20db, and higher threshold levels indicate some degree of hearing loss").  Thus, the Board finds that chronic sensorineural hearing loss in the Veteran's left ear did not manifest during his service.

The first diagnosis of chronic sensorineural hearing loss in the Veteran's left ear was made in the December 2009 VA audiological examination.  Because the Veteran's left ear hearing loss was not manifest to a compensable degree within one year of the Veteran's separation from service, service connection may not be presumed.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that service connection for a sensorineural hearing disability may be established by showing a continuity of symptomatology because the VA treats sensorineural hearing loss as an organic disease of the nervous system.  38 C.F.R. §§ 3.303(b), 3.309(a); M21-1MR III.iv.4.B.12.a; see also Walker, 708 F.3d at 1338-39.  However, the evidence of record indicates that the Veteran has not had continuous trouble hearing since service.  He testified that he did not seek any medical diagnosis or treatment for roughly 30 years after he left the service.  See August 2013 Hearing Tr. at 20; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in reporting symptoms).  Further, his own statements indicate that, as recently as five years ago, he "didn't think it was that bad".  See August 2013 Hearing Tr. at 20.  In fact, he has stated that, even during service, his symptoms were not continuous.  Id. at 17 ("The only time I noticed it, actually, was when I had a bad earache.").  For these reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has experienced continuous symptoms of hearing loss since his active service and service connection under Section 3.303(b) is not warranted on this record.  Walker, 708 F.3d at 1338-39.

The only remaining avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  

The Board acknowledges the Veteran has submitted for consideration his belief that his hearing disability was caused by in-service noise exposure.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. decreased hearing); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks training in a medical profession and whose opinions address a complex acoustic and medical history which includes post-military exposure to high-risk noise and delayed onset of symptoms in his left ear, are not competent evidence of the etiology of the Veteran's left ear hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The only medical evidence regarding the etiology the Veteran's left ear hearing disability is in the reports of the December 2009 and July 2015 VA examinations.  

The December 2009 VA examiner noted that the Veteran did have noise exposure on aircraft carriers, that the Veteran had normal hearing upon separation from the military, and that the Veteran had some post-military noise exposure.  Based on these facts, the results of audiometric testing, and the examiner's medical expertise, the VA examiner concluded that the Veteran's hearing loss was not caused by or the result of military noise exposure.  However, the Court determined that the December 2009 VA examiner's report contained inadequate reasoning connecting the underlying data with the examiner's conclusion and also failed to address the connection between the Veteran's hearing loss and tinnitus.

The record now contains a second opinion by the July 2015 VA examiner.  The VA examiner reviewed the Veteran's service treatment records, medical history, and subjective reports of hearing loss and noise exposure.  Based on these facts, the results of audiometric testing, and the examiner's medical expertise, the VA examiner concluded that the Veteran's hearing loss was not caused by or the result of military noise exposure.  As requested, the examiner expressly addressed the variation in in-service testing results and opined that "the veteran did not have a significant threshold shift beyond normal variability while in service."  In making that determination, he discussed the evidence and medical principles that supported his conclusion.  He further explained that his negative nexus opinion was not based on any finding of "normal hearing" at discharge, but was based on his determination (based on the medical evidence and his experience) that the Veteran, though exposed to hazardous noise levels, did not suffer an actual hearing injury.  The examiner also provided a thorough discussion of the relevant medical literature.  

The examiner also discussed "whether tinnitus is as likely as not a symptom associated with hearing loss."  See Fountain v. McDonald, 27 Vet.App. 258, 275 (Feb. 9, 2015) (discussing correlation between hearing loss and tinnitus and the need for medical opinions to address any medical connection between the two where both are diagnosed); see also VA Fast Letter 08-10 (Apr. 17, 2008) ("[i]f hearing loss is also present, the audiologist must provide an opinion about the association of tinnitus to hearing loss"); VA Training Letter 10-02 at F.5.b.1. ("If the examiner states that tinnitus is a symptom that is associated with [service-connected] hearing loss, the tinnitus should be service connected and separately evaluated...").  Specifically, the examiner opined that the two conditions were likely associated, were less likely than not associated with in-service noise exposure, and were more likely due to "some other etiology occurring post-service, such as from post-service occupational noise exposure as a boilermaker and/or aging."

The Board finds the VA examiner's etiological opinion to be competent and credible evidence of the etiology of his left ear hearing disability.  The Board finds that the VA examination opinion is adequate and, further, finds its reasoning and analysis to be of significant probative value.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The VA examiner's opinion is also supported by the absence, in the record, of any complaint regarding hearing loss for over thirty years following the Veteran's separation from service.  See Maxson, 230 F.3d at 1333.  

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has submitted no competent medical evidence contrary to the findings of the VA examiner.  See 38 U.S.C.A. § 5107(a).  The Board concludes that there is no etiological link between the Veteran's current left ear hearing disability and his active service.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for left ear hearing loss.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).

Bilateral Tinnitus

The Veteran asserts entitlement to service connection for bilateral tinnitus.  As indicated above, the Board finds the Veteran's reports of exposure to in-service acoustic trauma to be credible.  Further, the VA examiner has diagnosed the Veteran with tinnitus and, in any event, tinnitus is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation).  The remaining element for entitlement to service connection is a causal relationship between the Veteran's current tinnitus and his active military service.  See, e.g., Shedden, 381 F.3d at 1167

Service treatment records contain no complaints of tinnitus. The Veteran had been out of service for more than 35 years before tinnitus is reflected in the medical evidence of record.  The Board gives this fact some probative weight.  See Maxson, 230 F.3d at 1333.

At his December 2009 VA examination, the Veteran reported bilateral tinnitus but the report on that examination contains no assertions regarding onset.  During a hearing before the undersigned, the Veteran indicated that his tinnitus had onset sometime after his military service, while he was taking college classes.  See August 2013 Hearing Tr. at 17.  The record contains no clear indication of when the Veteran took the business courses during which he first noticed tinnitus and the Veteran did not specify what year he first experienced tinnitus.  Further, the Veteran has not testified or otherwise stated that he has experienced continuous ringing in his ears since service.  At his July 2015 VA examination, the Veteran indicated that his tinnitus may have had onset during service.

The greater weight of the evidence establishes that the Veteran first noticed ringing in his ears after he left service.  While tinnitus may be service-connected under section 3.303(b), the Board finds, on this record, that the evidence is against finding a continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-39.

With respect to direct service connection, the VA examiner opined, in his December 2009 report, that the Veteran's tinnitus is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner noted that there were no complaints of tinnitus in the Veteran's service treatment records and that the Veteran's separation examination indicated normal hearing.  Further, the VA examiner concluded that the Veteran's tinnitus is linked to his hearing loss which the examiner opined was not caused by the Veteran's military service.  

Due to inadequacies in the December 2009 VA examination report, VA provided  a July 2015 VA examination.  That examiner also opined that the Veteran's tinnitus was less likely than not due to in-service noise exposure.  As discussed above, the examiner adequately addressed "whether tinnitus is as likely as not a symptom associated with hearing loss."  See Fountain, 27 Vet.App. at 275.  The reasoning of the examiner is summarized more fully above, but includes a thorough discussion of in-service and post-service medical evidence, relevant medical literature, and principles of medicine connecting the underlying facts to the examiner's ultimate conclusion.  The Board finds the July 2015 VA examiner's opinion to be well-reasoned and to have significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has asserted a causal link between his tinnitus and his service.  While the Board credits the factual statements of the Veteran, those statements include the assertion that the Veteran first noticed the symptoms after service.  Thus, the Veteran's own testimony suggests a delayed onset of tinnitus.  On this record, the Board finds that the etiological opinions of this Veteran, who lacks training in a medical profession, are not competent evidence of the etiology of his tinnitus where the onset occurred well after the in-service acoustic trauma.  Jandreau, 492 F.3d at 1377. 

Considering the medical opinions (particularly that of the July 2015 VA examiner) and lay evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for the Veteran's tinnitus. As a result, the Veteran's claim must be denied and the benefit-of-the-doubt is not for application.  See Gilbert, 1 Vet. App. at 55.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in June 2008 prior to the initial adjudication in September 2008 of his claims for entitlement to service connection for a lower back condition, for bilateral hearing loss, and for bilateral tinnitus.  The contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection and asked questions as to in-service injuries, medical treatment, and any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, and private treatment records with the claims file.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

With respect to the claims regarding left ear hearing loss and bilateral tinnitus, the Veteran was afforded a VA examination in December 2009.  Because the Court determined that the examination report was inadequate in connecting data with the conclusion, VA provided a July 2015 VA examination.  The July 2015 VA examination and report are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Notably, the examiner provided a full and thorough discussion of the medical evidence, the relevant medical literature, the connection between the Veteran's hearing loss and tinnitus, the absence of significant threshold shifts in service, and the medical principles that connect the facts and data with the examiner's conclusions.  Id.; see also Fountain, 27 Vet.App. at 275 (holding opinion must discuss relationship between hearing loss and tinnitus where both are diagnosed); Hensley, 5 Vet. App. at 159 (holding negative nexus opinion may not be based solely on "normal" discharge examination).

As discussed more fully with respect to the merits of the Veteran's claim above, the current record is sufficient to make a determination regarding service connection with respect to the Veteran's claims for service connection for left ear hearing loss and bilateral tinnitus, therefore VA has no obligation to obtain further medical examinations or opinions in connection with those claims.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


